This is an action of tort for personal injuries sustained by the minor plaintiff as a result of being struck by a motor vehicle. His father seeks consequential damages. The jury returned verdicts for the plaintiffs against the operator of the vehicle. The verdict for the minor plaintiff appears to be very modest in view of the serious injuries which he suffered. The case is here on the exception of the defendants to' a portion of the judge’s charge to the jury. There is no doubt that the evidence clearly established negligence on the part of the defendants. Nevertheless, we are of opinion that the judge incorrectly charged the jury on the question of contributory negligence. Therefore, albeit reluctantly, we must sustain the defendants’ exception.

Exceptions sustained.